 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    CLIFFORD ARMSTRONG, individually                      No. 2:19-cv-00550-JAM-EFB
      and on behalf of all others similarly
12    situated,
13                         Plaintiff,                       ORDER STAYING CASE PENDING
                                                            FINALIZATION AND APPROVAL OF
14            v.                                            THE PARTIES’ CLASS-WIDE
                                                            SETTLEMENT AGREEMENT
15    CODEFIED, INC., a Delaware
      corporation,
16
                           Defendant.
17

18
             This cause came before the Court pursuant to the Notice of Settlement filed on August 15, 2019.
19
     In the Notice of Settlement, Plaintiff advised the Court that the parties have reached an agreement in
20
     principle to settle the litigated claims in this action on a class-wide basis, subject to Court approval. And
21

22   that the Parties are diligently working together to draft and finalize a written settlement agreement and

23   to prepare a motion seeking preliminary approval from the Court of the class-wide settlement, which the

24   parties will endeavor to file by September 9, 2019.
25

26

27

28
                                                           1
 1          Based on the foregoing, all further proceedings and all pending deadlines in this case are hereby
 2   stayed. The Parties shall have until September 9, 2019 to file the Motion for Preliminary Approval.
 3

 4
            SO ORDERED on August 16, 2019.
 5

 6                                                  /s/ John A. Mendez____________
 7                                                  JOHN A. MENDEZ
                                                    U. S. DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
